   Case: 4:20-cv-00930-SRC Doc. #: 2 Filed: 07/17/20 Page: 1 of 1 PageID #: 34




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

JANE DOE,                                   )
                                            )
      Plaintiff,                            )
                                            )        Cause No.:
v.                                          )
                                            )
JEREMY STEEN, ZACHARY TUNISON,              )
BRIAN JOHNSON, ERIC BROTHERTON, )                    JURY TRIAL DEMANDED
and JOHN COTTLE, (in his official capacity) )
      Defendants.                           )

            PLAINTIFF’S MOTION TO PROCEED UNDER A PSEUDONYM

        COMES NOW, Plaintiff by and through counsel and hereby moves the court to enter its
order allowing Plaintiff to proceed under the pseudonym of “Jane Doe” in any public document
and that the identity of relevant witnesses that would or could indirectly identify Plaintiff be
referred to only by their relation to Plaintiff, such as, “Plaintiff’s husband.” Plaintiff states:

       1. Plaintiff is in fear of retaliation both potentially from the defendants or general public
          if her identity is known.

       2. Plaintiff’s Constitutional right to privacy is implicated because the allegations in her
          complaint include her having been sexually assaulted.

       3. Plaintiff’s alleged damages such as emotional distress and humiliation would only be
          amplified and exacerbated by her identity being made public.

       4. Defendants are not prejudiced by maintaining the confidentiality of Plaintiff’s identity
          in that Defendants are aware of Plaintiff’s identity.

       WHEREFORE, Plaintiff requests this court issue an order to allow Plaintiff to proceed
under the pseudonym Jane Doe.

                                                     JAMES LAW GROUP, LLC
                                                     14 Richmond Center Court
                                                     St. Peters, Missouri 63376
                                                     (636) 391-2411 Fax: (636) 397-2799
                                                     E-mail: cjlaw@charliejames.com

                                              By:    /s/ John D. James__________
                                                     John D. James #61070
